DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 17/256,482 filed on 2020.12.28.

Claims 1-29 are currently pending and have been examined.  


Drawings
The drawings filed 2020.12.28 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a displacement machine… arranged to displace intake flow from an inlet to an outlet thereof in claims 1, 16 and 22 and a controllable drive arrangement in claims 10 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The recitations are interpreted per the specification at page 13 as [t]he displacement machine/roots blower 7 is arranged to be driven at different drive levels by means of a controllable drive arrangement in the form of an electric motor/generator 8. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1 the claim recites substantially equal to 1. The term substantially is a term of degree. The use of the word  “substantially” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.
  In claim 1 the claim purports to be directed to a method of operating an ICE system but it is unclear how the step is accomplished when the operating conditions must be determined as a necessary prerequisite. The claim implies a pressure ratio is known. The examiner suggest the following clarification:
	…the method comprises the step of: 
		determining engine system operating conditions;
	operating the displacement machine in a first mode where a pressure ratio given by a pressure at the outlet of the displacement machine divided by a pressure at the inlet of the displacement machine is substantially equal to 1. 
Claims 2-15, 20-21 and 25-29 are rejected as depending from claim 1.
 	As to claim 4, the claim is indefinite because it is unclear the displacement machine in dependence is intended to mean independent of or subject to.
In claim 7 the use of like renders the claim indefinite.
In claims 14 and 24 the use of type is indefinite. 
In claim 16 the claim recites a second mode but it is unclear what the first mode is. The absence of a defined first mode renders the claim is indefinite because the metes and bounds of the claim are not clear. The clarification suggested for claim 1 would be appropriate for claim 16.
Claims 17-19 are rejected as depending from claim 16.
Claim 22 recites drive the displacement machine [[(7)]] at least partly by means of the intake flow flowing through the intake duct [[(5)]] and to recover energy transferred from the intake flow to the displacement machine [[(7)]] while driving the displacement machine [[(7)]] so as to provide a power output from the drive arrangement which renders the claim indefinite because it is unclear how energy can both be applied while simultaneously being withdrawn from the displacement machine. 

Claim 25 is indefinite.
Claim 26 positively recites a four stroke ICE system according to claim 22 but claim 22 already positively recited the same and is indefinite.
Claims 27-29 are indefinite as they each recite the steps which lacks antecedent basis
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, as best understood in view of the issues above, is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0067393 to XIAO et al., hereinafter XIAO in view of US 20150240826 A1 to LEROY et al., hereinafter LEROY. 

    PNG
    media_image1.png
    573
    728
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    519
    573
    media_image2.png
    Greyscale

As to claim 1 
XIAO discloses (left figure above) a method of operating a four stroke internal combustion engine system, the engine system (fig. 1, provided supra) comprising: 
- a four stroke internal combustion engine (10) provided with an intake duct (intake manifold 44), 
- a turbo compressor (162) arranged to compress intake flow in the intake duct (44), and 
- a displacement machine (electrically driven compressor 150) provided in the intake duct (44) downstream the turbo compressor (44 is downstream of 162), wherein the displacement machine (150) is arranged to displace intake flow from an inlet to an outlet thereof (referring to across 150), characterized in that the method comprises the step of: 
	operating the displacement machine (150) in a first mode where a pressure ratio given by a pressure at the outlet of the displacement machine (150) divided by a pressure at the inlet of the displacement machine (150) is substantially equal to 1 (see fig. 3, between T1 and T2: electric compressor bypass valve is open therefore the pressure across 150 is substantially equal). 
	XIAO does not disclose the displacement machine (electrically driven compressor 150) is a roots blower per the 35 USC 112(f) interpretation, supra. However, LEROY teaches (right figure above) use of a roots blower in the same configuration as claimed.
	Simple substitution of one known element for another to obtain predictable results is obvious. It would be obvious to one of ordinary skill in the art to use the blower taught by LEROY in the arrangement of XIAO because it is known in the art to utilize a roots compressor in a series arrangement. 
Allowable Subject Matter
Claims 16 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-15, 17-21 and 23-29  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US-20040194466-A1	US-20180045109-A1	US-20080288157-A1 US-20160237880-A1

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/15/2021